DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on October 27th 2021 is acknowledged.  
The traversal is on the ground(s) that there is no serious burden of search between inventions Group I and Group II (summarized) from page 1 in the Remark.  
This is not found persuasive because:
Firstly, It is noted that the class 99/277.2 is correct, because either 277.1 or 277.2 they still belong to class 99 or CPC C12H, while the process group was in different area which requires search burden.
Secondly, it is noted that the process for making Group I involve the step of using “…one or more pieces of wood that have been carved to form a curved wooden stave…” in claim 5, however the process of making of Group II is only involve the step of using “…carving individual pieces of wood to form individual curved wooden staves…” in claim 15. Such that Group I can use a materially different process step of forming a curved wooden staves than Group II,  because the step of forming a curved wooden staves from multiple pieces of carved woods involve many other possible materially different processes than the step of using an individual pieces of carved wood, for example, chemical gluing, attachment joint make out of metal or plastic, using press wood joints, or different type of wood joint 
Finally, it is further indicated that “ curved wooden staves arranged to form a barrel shape” (as recited in the product group claim 1) can be done by hand or by a mechanical machine such as bending press, barrel press, heated fluid or hot steam, flame, chemical gluing or joining, and the wood can be carved by hand, or by laser or other IR radiation  or by other electrical/mechanical means .
With the reasons cited above, there is a serious search burden between Group I and Group II, because:
The inventions require a different field of search, different classes/sub-classes, and different search terms .
The possible materially different process of making require different search queries, search strategies, and involve different distinct structures with the product made.
The requirement is still deemed proper and is therefore made FINAL.

	Claims Status:
	Claims 1-20 are pending.
	Claims 11-20 are withdrawn from consideration.
	Claims 1-10 are being examined as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
“a spacing” in claim 1
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Eutis (US2008/0000356A1).
Regarding claim 1, Eutis discloses a wooden (refer to paragraph 0027 cited: “…The container walls are made of semi-permeable material such as oak, wood or other suitable (food grade) semi-permeable material which allows for the infusion of oxygen from the atmosphere through the walls of the container to interact with the Wine in the Reaction Region…”) bottle (Bordeaux barrel  12, fig.10-12) for storing and aging a beverage (refer to fig.10-12 and the title), comprising: 
a bottle body (Bordeaux barrel 12, “barrel staves” and retaining ring 16, fig.10-12) comprising a plurality of curved wooden staves (refer to annotated “barrel staves”, fig.10-12 for the limitation “curved”) arranged to form a barrel shape (refer to the shape of Bordeaux barrel 12, fig. 10-12) for the bottle body (Bordeaux barrel 12, “barrel staves” and retaining ring 16, fig.10-12), 
a neck (end closing piece 21, fig.10-12) at one end of the bottle body (Bordeaux barrel 12, “barrel staves” and retaining ring 16, fig.10-12), and 
a bottom cap (closing piece18, fig.7-9) at the opposite end of the bottle body (Bordeaux barrel 12, “barrel staves” and retaining ring 16, fig.10-12), 
wherein a spacing (refer to the line in between barrel staves 14, fig.10-12) between adjacent curved wooden staves (refer to annotated “barrel staves”, fig.10-12) is configured to permit an exchange of gas between the content of the wooden bottle (Bordeaux barrel  12, fig.10-12) and the environment outside the wooden bottle (Bordeaux barrel  12, fig.10-12) to enhance aging of the beverage.
It is noted that the limitation “a spacing/seam … exchange of gas between the content of the wooden bottle and the environment outside the wooden bottle …” is occurring naturally1 with It is an inherent ability of any wooden barrel’s staves’ joints (refer to footnote evident).

    PNG
    media_image1.png
    681
    666
    media_image1.png
    Greyscale


Regarding claim 3, Eutis discloses the curved wooden staves (refer to annotated “barrel staves”, fig.10-12) are curved outwardly along the longitudinal axis of the wooden bottle (Bordeaux barrel  12, fig.10-12) to form a bilge (refer annotated “bilge” to fig. 10-12) on the bottle body (Bordeaux barrel 12, “barrel staves” and retaining ring 16, fig.10-12).

Regarding claim 4, Eutis discloses the curved wooden staves (refer to annotated “barrel staves”, fig.10-12) are curved along a circumference (refer to the shape of the barrel in  fig. 10-12) of the wooden bottle (Bordeaux barrel  12, fig.10-12).
	
Regarding claim 5, Eutis discloses the curved wooden staves (refer to annotated “barrel staves”, fig.10-12) comprises one or more pieces of wood (refer to paragraph 0027 cited: “…The container walls are made of semi-permeable material such as oak, wood or other suitable (food grade) semi-permeable material which allows for the infusion of oxygen from the atmosphere through the walls of the container to interact with the Wine in the Reaction Region…”) to form a curved wooden stave (refer to annotated “barrel staves”, fig.10-12).

	Regarding claim 9, Eutis discloses the curved wooden staves (refer to annotated “barrel staves”, fig.10-12) are configured to allow passage of a gas through the wood of the curved wooden staves (refer to annotated “barrel staves”, fig.10-12).
It is noted that the limitation “…allow passage of a gas through the wood of the curved wooden staves …” is occurring naturally2 with any wooden barrels. It is an inherently ability of any wooden barrel’s staves that exchange gases (refer to footnote evident of NPL- “Critical Reviews in Food Science and Nutrition”).

Regarding claim 10, Eutis discloses the curved wooden staves  (refer to annotated “barrel staves”, fig.10-12) are carved from oak (refer to paragraph 0027 cited: “…The container walls are made of semi-permeable material such as oak, wood or other suitable (food grade) semi-permeable material which allows for the infusion of oxygen from the atmosphere through the walls of the container to interact with the Wine in the Reaction Region…”).

Claims 1, 3-4 and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by NPL – Derrick Lin Packing3.
Regarding claim 1, Derrick Lin Packing discloses a wooden bottle (refer to NPL fig.1) for storing and aging a beverage, comprising: a bottle body (refer to “barrel shape bottle body” annotated in fig.1) comprising a plurality of curved (refer the curved shape of the annotated “curved wooden staves” in fig.1) wooden staves (refer to “curved wooden staves” annotated in fig.1) arranged to form a barrel shape for the bottle body (refer to “barrel shape bottle body” annotated in fig.1), a neck (refer to “neck” annotated in fig.1) at one end of the bottle body (refer to “barrel shape bottle body” annotated in fig.1), and a bottom cap (refer to “bottom cap” annotated in fig.1) at the opposite end of the bottle body (refer to “barrel shape bottle body” annotated in fig.1), wherein a spacing (refer to “spacing/seam” annotated in fig.1) between adjacent curved wooden staves (refer to “curved wooden staves” annotated in fig.1) is configured to permit an exchange of gas between the content of the wooden bottle and the environment outside the wooden bottle to enhance aging of the beverage (refer to attached NPL-Derrick Lin Packing reference or cited website address).
It is noted that the limitation “a spacing/seam … exchange of gas between the content of the wooden bottle and the environment outside the wooden bottle …” is occurring naturally4 with any wooden barrels. It is an inherent ability of any wooden barrel’s staves’ joints (refer to footnote evident).

    PNG
    media_image2.png
    1490
    1771
    media_image2.png
    Greyscale


	Regarding claim 3, Derrick discloses the curved wooden staves (refer to “curved wooden staves” annotated in fig.1) are curved outwardly along the longitudinal axis of the refer to NPL fig.1) to form a bilge (refer to NPL fig.1) on the bottle body (refer to “barrel shape bottle body” annotated in fig.1).

	Regarding claim 4, Derrick discloses the curved wooden staves (refer to “curved wooden staves” annotated in fig.1) are curved along a circumference (refer to NPL fig.1) of the wooden bottle (refer to NPL fig.1).
	
	Regarding claim 9, Derrick discloses the curved wooden staves (refer to “curved wooden staves” annotated in fig.1) are configured to allow passage of a gas through the wood of the curved wooden staves (refer to “curved wooden staves” annotated in fig.1).
It is noted that the limitation “…allow passage of a gas through the wood of the curved wooden staves …” is occurring naturally5 with any wooden barrels. It is an inherently ability of any wooden barrel’s staves that exchange gases (refer to footnote evident).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eutis (US2008/0000356A1).
	Regarding claim 2, Eutis does not explicitly disclose the wooden bottle has a capacity between about 700 mL and about 2L.
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Eutis’s bottle with the capacity between about 700ml and about 2L, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In order to provide different volume of bottle.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eutis (US2008/0000356A1), in view of Ganti (US2009/0183638A1).
Regarding claim 6, Eutis does not explicitly disclose the wood of the curved wooden staves is treated with heat to facilitate aging of the content of the wooden bottle.
Ganti discloses the wood of the curved wooden staves is treated with heat to facilitate aging of the content of the wooden bottle (refer to Paragraph 0005 cited: “…This invention relates to a wooden bottle designed and sized for retail sale. Its interior is heat treated with flame, to prepare it to age liquids such as whiskey and wine…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Eutis’ bottle with the wood of the curved wooden staves is treated with heat to facilitate aging of the content of the wooden bottle, as taught by Ganti, in order to prepare the bottle to age liquids (refer to Paragraph 0005 cited: “…This invention relates to a wooden bottle designed and sized for retail sale. Its interior is heat treated with flame, to prepare it to age liquids such as whiskey and wine…”).

Regarding claim 7, Eutis does not explicitly disclose the wood of the curved wooden staves is treated with open flame to facilitate aging of the content of the wooden bottle.
	Ganti discloses the wood of the curved wooden staves is treated with open flame to facilitate aging of the content of the wooden bottle (refer to Paragraph 0005 cited: “…This invention relates to a wooden bottle designed and sized for retail sale. Its interior is heat treated with flame, to prepare it to age liquids such as whiskey and wine…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Eutis’ bottle with the wood of the curved wooden staves is treated with open flame to facilitate aging of the content of the wooden bottle, as taught by Ganti, in order to prepare the bottle to age liquids (refer to Paragraph 0005 cited: “…This invention relates to a wooden bottle designed and sized for retail sale. Its interior is heat treated with flame, to prepare it to age liquids such as whiskey and wine…”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eutis (US2008/0000356A1), in view of NPL- Barrel Buidler Inc6.
	Regarding claim 8, Eutis does not explicitly disclose a hot fluid, hot gas, or a combination thereof is transferred into the bottle body to cause the curved wooden staves to expand to seal the seams between adjoining curved wooden staves from leaks of the content of the wooden bottle.
	Barrel Builder Inc discloses a hot fluid, hot gas, or a combination thereof is transferred into the bottle body to cause the curved wooden staves to expand to seal the seams between adjoining curved wooden staves from leaks of the content of the wooden bottle (refer to page 4 “Other testing methods” cited: “…, several gallons of hot water are added to the barrel, the barrel is rotated to coat the inside, and the bung is placed gently back in the bung hole, only tight enough to form a seal. Hot water tends to penetrate the wood faster than cold water. As the hot water cools, it will cause a vacuum to form in the barrel. After an hour, the bung is checked. lf it comes out easily, the barrel has leaks. lf it is sealed in tight, the barrel is sound…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Eutis’ bottle a hot fluid, hot gas, or a combination thereof is transferred into the bottle body to cause the curved wooden staves to expand to seal the seams between adjoining curved wooden staves from leaks of the refer to page 4 “Other testing methods” cited: “…the advantage here is that a minimal amount of water is needed and many barrels can be checked fairly quickly…”).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over NPL – Derrick Lin Packing7.
	Regarding claim 2, Derrick does not explicitly disclose the wooden bottle has a capacity between about 700 mL and about 2L.
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Derrick’s bottle with the capacity between about 700ml and about 2L, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to to In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In order to provide different capacity of bottle.

Regarding claim 5, Derrick discloses the curved wooden staves (refer to “curved wooden staves” annotated in fig.1) comprises one or more pieces (refer to NPL fig.1) of wood to form a curved wooden stave (refer to “curved wooden staves” annotated in fig.1).
Derrick does not explicitly disclose one or more pieces of wood that have been carved to form the curved wooden staves.
	However, Derrick’s figure clearly show that each curved wooden staves are shaped, cut and surfaced, therefore it would have been obvious to one of ordinary skill .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over NPL – Derrick Lin Packing, in view of Ganti (US2009/0183638A1).
Regarding claim 6, Derrick does not explicitly disclose the wood of the curved wooden staves is treated with heat to facilitate aging of the content of the wooden bottle.
	Ganti discloses the wood of the curved wooden staves is treated with heat to facilitate aging of the content of the wooden bottle (refer to Paragraph 0005 cited: “…This invention relates to a wooden bottle designed and sized for retail sale. Its interior is heat treated with flame, to prepare it to age liquids such as whiskey and wine…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Derrick’s bottle with the wood of the curved wooden staves is treated with heat to facilitate aging of the content of the wooden bottle, as taught by Ganti, in order to prepare the bottle to age liquids (refer to Paragraph 0005 cited: “…This invention relates to a wooden bottle designed and sized for retail sale. Its interior is heat treated with flame, to prepare it to age liquids such as whiskey and wine…”).

Regarding claim 7, Derrick does not explicitly disclose the wood of the curved wooden staves is treated with open flame to facilitate aging of the content of the wooden bottle.
	Ganti discloses the wood of the curved wooden staves is treated with open flame to facilitate aging of the content of the wooden bottle (refer to Paragraph 0005 cited: “…This invention relates to a wooden bottle designed and sized for retail sale. Its interior is heat treated with flame, to prepare it to age liquids such as whiskey and wine…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Derrick’s bottle with the wood of the curved wooden staves is treated with open flame to facilitate aging of the content of the wooden bottle, as taught by Ganti, in order to prepare the bottle to age liquids (refer to Paragraph 0005 cited: “…This invention relates to a wooden bottle designed and sized for retail sale. Its interior is heat treated with flame, to prepare it to age liquids such as whiskey and wine…”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NPL – Derrick Lin Packing, in view of NPL- Barrel Buidler Inc8.
	Regarding claim 8, Derrick does not explicitly disclose a hot fluid, hot gas, or a combination thereof is transferred into the bottle body to cause the curved wooden staves to expand to seal the seams between adjoining curved wooden staves from leaks of the content of the wooden bottle.
Barrel Builder Inc discloses a hot fluid, hot gas, or a combination thereof is transferred into the bottle body to cause the curved wooden staves to expand to seal the seams between adjoining curved wooden staves from leaks of the content of the wooden bottle (refer to page 4 “Other testing methods” cited: “…, several gallons of hot water are added to the barrel, the barrel is rotated to coat the inside, and the bung is placed gently back in the bung hole, only tight enough to form a seal. Hot water tends to penetrate the wood faster than cold water. As the hot water cools, it will cause a vacuum to form in the barrel. After an hour, the bung is checked. lf it comes out easily, the barrel has leaks. lf it is sealed in tight, the barrel is sound…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Derrick’s bottle a hot fluid, hot gas, or a combination thereof is transferred into the bottle body to cause the curved wooden staves to expand to seal the seams between adjoining curved wooden staves from leaks of the content of the wooden bottle, as taught by Barrel Builder Inc, in order to test and seal many barrels and utilize minimum hot fluid (refer to page 4 “Other testing methods” cited: “…the advantage here is that a minimal amount of water is needed and many barrels can be checked fairly quickly…”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NPL – Derrick Lin Packing, in view of Eutis (US2008/0000356A1).
Regarding claim 10, Derrick does not explicitly disclose the curved wooden staves are carved from oak.
Eutis discloses the curved wooden staves  (refer to annotated “barrel staves”, fig.10-12) are carved from oak (refer to paragraph 0027 cited: “…The container walls are made of semi-permeable material such as oak, wood or other suitable (food grade) semi-permeable material which allows for the infusion of oxygen from the atmosphere through the walls of the container to interact with the Wine in the Reaction Region…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Derrick’s bottle with using oak wood, as taught by Eutis, in order to provide a semi-permeable material (refer to paragraph 0027 cited: “…The container walls are made of semi-permeable material such as oak, wood or other suitable (food grade) semi-permeable material which allows for the infusion of oxygen from the atmosphere through the walls of the container to interact with the Wine in the Reaction Region…”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horlander (US3372633) discloses a whiskey barrel that involve short exposure of flame for the interior of the barrel.
NPL- Teach materials “Introduction to Enology” published by Santa Rosa Junior College, on April 1st 2014, discloses detail how to make a wooden barrel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As evident of natural occurrence of gas exchanges, NPL – “Critical Reviews in Food Science and Nutrition” written by Maria Del Alamo-Sanza & Ignacio Nevares; published by Taylor & Francis 2017 Maria del Alamo-Sanza and Ignacio Nevares; on September 6th 2017. For natural occurrence refer to Page 4/17 for gas exchange, Page 6/17-7/17 for exchanging gas at joints, Page 9/17-10/17 for alcohol transfer from the content to the outside environment.
        2  As evident, NPL – “Critical Reviews in Food Science and Nutrition” written by Maria Del Alamo-Sanza & Ignacio Nevares; published by Taylor & Francis 2017 Maria del Alamo-Sanza and Ignacio Nevares; on September 6th 2017. For natural occurrence refer to Page 4/17 for gas exchange, Page 6/17-7/17 for exchanging gas at joints, Page 9/17-10/17 for alcohol transfer from the content to the outside environment.
        3 Website address Https://www.packingofthe world.com/2014/09/oak-wine-concept.html or attached NPL-Derrick Lin Packing reference, published on September 18th 2014.
        4  As evident of natural occurrence of gas exchanges, NPL – “Critical Reviews in Food Science and Nutrition” written by Maria Del Alamo-Sanza & Ignacio Nevares; published by Taylor & Francis 2017 Maria del Alamo-Sanza and Ignacio Nevares; on September 6th 2017. For natural occurrence refer to Page 4/17 for gas exchange, Page 6/17-7/17 for exchanging gas at joints, Page 9/17-10/17 for alcohol transfer from the content to the outside environment.
        5  As evident, NPL – “Critical Reviews in Food Science and Nutrition” written by Maria Del Alamo-Sanza & Ignacio Nevares; published by Taylor & Francis 2017 Maria del Alamo-Sanza and Ignacio Nevares; on September 6th 2017. For natural occurrence refer to Page 4/17 for gas exchange, Page 6/17-7/17 for exchanging gas at joints, Page 9/17-10/17 for alcohol transfer from the content to the outside environment.
        6 NPL-“Barrel maintenance and repair manual” written by Barrel Buidler Inc, published on https://barrelbuilders.com/wp-content/uploads/2015/02/Barrel-Maintenance-Repair-Manual.pdf, June 1995.
        7 Website address Https://www.packingofthe world.com/2014/09/oak-wine-concept.html or attached NPL-Derrick Lin Packing reference, published on September 18th 2014.
        8 NPL-“Barrel maintenance and repair manual” written by Barrel Buidler Inc, published on https://barrelbuilders.com/wp-content/uploads/2015/02/Barrel-Maintenance-Repair-Manual.pdf, June 1995.